Exhibit 10.3

 

Execution Copy

 

FOURTH AMENDMENT TO NOTE AGREEMENT

 

This Fourth Amendment, dated March 10, 2004 (this “Amendment”), is made to that
Second Consolidated, Amended and Restated Note Agreement dated as of September
27, 2002, as amended as of January 29, 2003, as of February 11, 2003 and as of
February 11, 2004 (as so amended, the “Note Agreement”), among Gold Kist Inc., a
cooperative marketing association organized and existing under the laws of the
State of Georgia (the “Company”), The Prudential Insurance Company of America
(“Prudential”) and the Gateway Recovery Trust. Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Note Agreement.

 

WHEREAS, the parties hereto have executed and delivered that certain Note
Agreement;

 

WHEREAS, the Company has requested that Prudential amend certain provisions of
the Note Agreement and Prudential has agreed to do so on the terms and
conditions set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

A. Amendments. Pursuant to paragraph 11C of the Note Agreement, the Company and
the Required Holders hereby agree the Note Agreement is amended as follows:

 

1. Paragraph 4A. Paragraph 4A is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“4A. Required Prepayments.

 

(b) Required Prepayments of Series B Exchange Notes. Until the Series B Exchange
Notes shall be paid in full, the Company shall apply to the prepayment of the
Series B Exchange Notes, without Yield-Maintenance Amount, the sum of
$2,727,272.73 commencing on February 11, 2003 and each February 11 thereafter to
and including February 11, 2010, and such principal amounts of the Series B
Exchange Notes, together with interest thereon to the payment dates, shall
become due on such payment dates. The remaining unpaid principal amount of the
Series B Exchange Notes, together with interest accrued thereon, shall become
due on May 30, 2010. The maturity date of the Series B Exchange Notes will be
amended accordingly.

 

(c) Required Prepayments of Series C Exchange Notes. Until the Series C Exchange
Notes shall be paid in full, the Company shall apply to the prepayment of the
Series C Exchange Notes, without Yield-Maintenance Amount, the sum of
$2,272,727.27 commencing on May 30, 2003 and each May 30 thereafter to and
including May 30, 2009, and such principal amounts of the Series C Exchange
Notes, together with interest thereon to the payment dates, shall become due on
such payment dates. The remaining unpaid principal amount of the Series C
Exchange Notes, together with interest accrued thereon, shall become due on May
30, 2010. The maturity date of the Series C Exchange Notes will be amended
accordingly.



--------------------------------------------------------------------------------

2

 

2. Paragraph 4B. Paragraph 4B is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“4B. Optional Prepayment With Yield-Maintenance Amount The Notes of each Series
shall be subject to prepayment, in whole at any time or from time to time in
part. Such prepayments shall be made (i) in integral multiples of $100,000 and
in a minimum amount of $1,000,000, (ii) at the option of the Company and (iii)
upon a holder’s election under paragraph 5K, at 100% of the principal amount so
prepaid plus interest thereon to the prepayment date and the Yield-Maintenance
Amount, if any, with respect to each such Note. Any partial prepayment of a
Series of the Notes pursuant to this paragraph 4B shall be applied in
satisfaction of required payments of principal in inverse order of their
scheduled due dates.”

 

3. Paragraph 5A(1). Paragraph 5A(1) is hereby modified and amended by deleting
clause (i) in its entirety and substituting the following in lieu thereof:

 

“(i) as soon as practicable and in any event within 30 days after the end of
each of the first eleven months of each Fiscal Year (Other than those months
corresponding to the end of a Fiscal Quarter) and within 45 days (or such
additional number of days, not to exceed 5, by which the required filing of
financial statements with the SEC is automatically extended under the SEC’s
filing requirements) after the end of each month corresponding to the end of a
Fiscal Quarter,

 

(a) statements of operations, patrons’ and other equity and comprehensive income
(loss) and cash flows for such month and if the last day of such month is also
the last day of a Fiscal Quarter, for such Fiscal Quarter and for the period
from the beginning of the current Fiscal Year to the end of such month or Fiscal
Quarter, as applicable, and

 

(b) balance sheet as at the end of such month or Fiscal Quarter, as applicable,

 

setting forth in each case in comparative form figures for the corresponding
period in the preceding Fiscal Year, all in reasonable detail and satisfactory
in form to the Required Holder(s). The foregoing shall be certified by an
authorized financial officer of the Company as fairly presenting, in all
material respects, the financial condition of the Company and its Consolidated
Subsidiaries as of the end of such period and the results of their operations
for the period then ended in accordance with GAAP, subject to changes resulting
from normal year-end adjustments and the inclusion of abbreviated footnotes;”



--------------------------------------------------------------------------------

3

 

4. Paragraph 5A(1). Paragraph 5A(1) is hereby modified and amended by deleting
clause (ii) in the entirety and substituting the following in lieu thereof:

 

“(ii) as soon as practicable and in any event within 90 days (or such additional
number of days, not to exceed 5, by which the required filing of financial
statements with the SEC is automatically extended under the SEC’s filing
requirements) after the end of each Fiscal year,

 

(a) statements of operations, patrons’ and other equity and comprehensive income
(loss) and cash flows for such year, and

 

(b) a balance sheet as at the end of such year,

 

setting forth in each case in comparative form corresponding Consolidated
figures from the preceding annual audit, all in reasonable detail and
satisfactory in scope to the Required Holder(s) and reported on by independent
public accountants of recognized standing selected by the Company whose report
shall be without limitation as to the scope of the audit and reasonably
satisfactory in substance to the Required Holder(s); provided, however, that
delivery pursuant to clause (iii) below of copies of the Annual Report on Form
10-K of the Company for such year filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this clause (ii) with
respect to the Consolidated statements;”

 

5. Paragraph 5F. Paragraph 5F is hereby modified and amended by deleting clause
(i) in its entirety and substituting the following in lieu thereof:

 

“(i) preserve, renew and keep in full force and effect the corporate existence
of the Company and its Subsidiaries (other than those Subsidiaries, including GK
Peanuts, Inc. and Agvestments, Inc., not material to the financial condition,
business or operations of the Company and its Subsidiaries taken as a whole, so
long as any and all assets of such subsidiaries are contributed or otherwise
transferred to the Company or another Subsidiary that is a party to the
Subsidiary Guaranty Agreement), provided, however, that (a) the Company may,
upon at least 30 days’ prior written notice to the Noteholders, enter into a
Permitted Conversion Transaction, so long as (1) if an entity other than the
Company is the surviving corporation, the requirements of paragraph 6F(i) are
satisfied or (2) if the Company is the surviving corporation, the Noteholders
shall have received from the Company at the time of the completion of such
Permitted Conversion Transaction and in form and substance satisfactory to the
Noteholders (A) a ratification and confirmation of the Company’s obligations
under the Notes and under the other Related Documents, (B) such other documents
(including, without limitation, Uniform Commercial Code financing statements) as
the Noteholders may reasonably request, (C) an opinion of counsel, acceptable to
the Noteholders, confirming (x) the due organization of the Company and (y) that
the Related Documents to which the Company is a party are in full force and
effect and covering such other matters as the Noteholders may reasonably
request, (D) evidence that all parties to the Intercreditor Agreement have
consented to the Permitted Conversion Transaction (to the extent such consent is
required) and (E) evidence that the Liens on the Collateral in favour of the
Secured Parties (as defined in the Security Agreement) are first priority
perfected Liens as required by the Security Documents;”



--------------------------------------------------------------------------------

4

 

6. Paragraph 5J. Paragraph 5J is hereby modified and amended by deleting
Paragraph 5J in its entirety and substituting the following in lieu thereof:

 

“5J. Other Senior Debt. On and after the date of this Agreement, the Company
shall (i) maintain at all times a credit facility or facilities providing at
least $75,000,000 in aggregate commitments available under a revolving loan
facility and (ii) maintain at all times at least $125,000,000 of term loans or
term notes having a remaining term of at least two years and otherwise in form
and substance satisfactory to Prudential.”

 

7. Paragraph 5K. Paragraph 5K is hereby modified and amended by deleting clauses
(a) and (b) in Paragraph 5K(i) in their entirety and substituting the following
in lieu thereof:

 

“(a) in an amount equal to 100% of the Net Proceeds of Stock or the net proceeds
received from any offering by the Company or any Consolidated Subsidiary of
Subordinated Debt (other than an offering that increases the outstandings under
the Company’s—Subordinated Loan Certificates or Subordinated Capital
Certificates of Interest in existence prior to the effective date of this
Agreement and described on Schedule 5K hereto). Such prepayment shall be due
immediately upon the receipt by the Company or any Consolidated Subsidiary of
such net proceeds.

 

(b) in amounts equal to (i) 100% of the net proceeds from any sale or other
disposition by the Company of any inventory (other than sales of inventory in
the ordinary course) and (ii) 100% of the net proceeds from any other sale or
other disposition (other than sales of inventory in the ordinary course of
business, any sale of the assets of the Pork Division, any sale or other
disposition of the SSC Securities (except as required by clause (c) below) and
any sale or dispositions permitted by paragraph 6F(iv)), or series of related
sales or dispositions, by the Company of any assets not otherwise referenced
above in this paragraph 5K(i)(b), where the net proceeds exceed $5,000,000 for
any such sale or $10,000,000 in the aggregate for all such sales. Each such
prepayment of net proceeds shall be due immediately upon the receipt by the
Company of such net proceeds.

 

(c) in amounts equal to 100% of the net proceeds from the sale or other
redemption of the SSC Securities if the Company would be otherwise obligated to
use any portion of such net proceeds to redeem any of the Senior Unsecured Notes
under the Senior Unsecured Note Documents. Each such prepayment of net proceeds
shall be due immediately upon the receipt by the Company of such net proceeds.”



--------------------------------------------------------------------------------

5

 

8. Paragraph 5L. Paragraph 5L is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“5L. Annual Projections. On the same date the Company delivers the financial
information required to be delivered pursuant to paragraph 5A(1)(ii) hereof with
respect to the 2004 Fiscal Year and each Fiscal Year thereafter, the Company
shall deliver to each Noteholder annual projections for the following Fiscal
Year, which include (i) a statement of all the material assumptions on which
such projections are based and (ii) quarterly consolidated and consolidating
statements of income, cash flow and balance sheets.”

 

9. Paragraph 5M. Paragraph 5M is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“5M. Reserved.”

 

10. Paragraph 5N. Paragraph 5N is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“5N. Reserved.”

 

11. Paragraph 5O. Paragraph 5 is hereby modified and amended by adding the
following paragraph 5O at the end thereof:

 

“5O. Excess Cash Flow Amount. Within 120 days after the end of each Excess Cash
Flow Period (as defined in the Senior Unsecured Note Indenture), the Company
shall calculate the Excess Cash Flow Amount (as defined in the Senior Unsecured
Note Indenture) for such Excess Cash Flow Period and (a) use such Excess Cash
Flow Amount to prepay Senior Indebtedness (as defined in the Senior Unsecured
Note Indenture; but excluding the Senior Unsecured Notes to the extent the
Senior Unsecured Notes constitute Senior Indebtedness under the Senior Unsecured
Note Indenture), (b) deposit such Excess Cash Flow Amount in the Pledged Deposit
Account (as defined in the Security Agreement) or (c) use or deposit such Excess
Cash Flow Amount in any combination of clauses (a) and (b) of this Paragraph 5O.
Any prepayment by the company of the Notes as described in this Paragraph 5O
shall be accompanied by a notice from the Company to Prudential indicating that
such prepayment is being made with all or any portion of the Excess Cash Flow
Amount.”

 

12. Paragraph 6A(1). Paragraph 6A(1) is hereby modified and amended by deleting
it in its entirety and substituting the following in lieu thereof:

 

“6A(1). Minimum Consolidated Tangible Net Worth. The Company’s Consolidated
Tangible Net Worth (less any gain or loss as a result of accumulated other
comprehensive income, as defined by GAAP) shall at all times, be at least
$180,000,000, plus the sum of (i) 50% of the Reported Net Income of the Company
and its consolidated Subsidiaries (to the extent positive) for the third Fiscal
Quarter of the 2004 Fiscal Year, and each Fiscal Quarter thereafter on a
cumulative basis (taken as one accounting period), but excluding from such
calculations of Reported Net Income for purposes of this clause (i) any Fiscal



--------------------------------------------------------------------------------

6

 

Quarter in which the Reported Net Income of the Company and its Consolidated
Subsidiaries is negative, and (ii) 100% of the cumulative Net Proceeds of
Capital Stock received during any period after June 28, 2003.”

 

13. Paragraph 6A(3). Paragraph 6A(3) is hereby modified and amended by deleting
it in its entirety and substituting the following in lieu thereof:

 

“6A(3). Fixed Charge Coverage Ratio. Commencing with the third Fiscal Quarter of
the 2004 Fiscal Year, the Company shall not permit the Fixed Charge Coverage
Ratio as of the last day of any Fiscal Quarter to be less than 1.80 to 1.00,
calculated on a quarterly basis.”

 

14. Paragraph 6A(4). Paragraph 6A(4) is hereby modified and amended by deleting
it in its entirety and substituting the following in lieu thereof:

 

“6A(4). Senior Debt Coverage Ratio. The Company shall not permit the Senior Debt
Coverage Ratio to be greater than the ratio set forth opposite the relevant
Fiscal Quarter in the following table:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Third Quarter Fiscal Year 2004

   4.00 to 1.00

Fourth Quarter Fiscal Year 2004

   3.75 to 1.00

First Quarter Fiscal Year 2005

   3.50 to 1.00

Second Quarter Fiscal Year 2005 and thereafter”

   3.25 to 1.00

 

15. Paragraph 6A(6). Paragraph 6A(6) is hereby modified and amended by deleting
it in its entirety and substituting the following in lieu thereof:

 

“6A(6). Interest and Lease Coverage Test. The Company shall not permit the ratio
of (i) EBIT plus Consolidated Lease Expense, in each case for the period of
eight Fiscal Quarters of the Company most recently ended at such time, to (ii)
Consolidated Interest Expense plus Consolidated Lease Expense for such period to
be less than the ratio set forth opposite the relevant Fiscal Quarter in the
following table:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Third Quarter Fiscal Year 2004

   1.00 to 1.00

Fourth Quarter Fiscal Year 2004

   1.00 to 1.00

First Quarter Fiscal Year 2005

   1.00 to 1.00

Second Quarter Fiscal Year 2005 and thereafter”

   1.25 to 1.00



--------------------------------------------------------------------------------

7

 

16. Paragraph 6A(7). Paragraph 6A(7) is hereby modified and amended by deleting
it in its entirety and substituting the following in lieu thereof:

 

“6A(7). Consolidated Total Debt to EBITDA. The Company shall not permit the
ratio of Consolidated Total Debt as of the end of any Fiscal Quarter of the
Company to the sum of EBITDA for the Fiscal Quarter then ending and the
preceding seven Fiscal Quarters (divided by two), to be greater than the ratio
set forth opposite the relevant Fiscal Quarter in the following table:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Third Quarter Fiscal Year 2004

   5.00 to 1.00

Fourth Quarter Fiscal Year 2004

   5.00 to 1.00

First Quarter Fiscal Year 2005

   5.00 to 1.00

Second Quarter Fiscal Year 2005

   4.50 to 1.00

Third Quarter Fiscal Year 2005

   4.00 to 1.00

Fourth Quarter Fiscal Year 2005 and thereafter”

   3.50 to 1.00

 

17. Paragraph 6A(8). Paragraph 6A(8) is hereby modified and amended by deleting
it in its entirety and substituting the following in lieu thereof:

 

“6A(8). Reserved.”

 

18. Paragraph 6B. Paragraph 6B is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“6B. Limitation on Restricted Payments. The Company will not pay or declare any
dividend or make any other distribution on or on account of any class of its
Stock or other equity or make cash distributions of equity (including cash
patronage refunds), or make interest payments on equity, or redeem, purchase or
otherwise acquire, directly or indirectly, any shares of its Stock or other
equity, or redeem, purchase or otherwise acquire, directly or indirectly, any
Senior Unsecured Notes or any Subordinated Debt, including, but not limited to,
its Subordinated Capital Certificates of Interest and Subordinated Loan
Certificates (except required redemptions as provided in the indentures pursuant
to which such Subordinated Debt was issued), or permit any Subsidiary to do any
of the above (all of the foregoing being herein called “Restricted Payments”)
except that the Company may make (i) cash patronage refunds in an amount, for
each Fiscal Year, not to exceed 10% of the member earnings for such Fiscal Year
prior to a Permitted Conversion Transaction permitted under Paragraph 5F, and
(ii) present value cashing retirement and death payments (net of any amount the
Company receives as insurance proceeds) in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year; provided that the Company shall not make any
Restricted Payments upon the occurrence and during the continuance of a Default
or Event of Default. So long as no Default or Event of Default shall have
occurred and be continuing, there shall not be included in the definition of
Restricted Payments: (x) dividends paid, or distributions made, in Stock of the
Company or (y) exchanges of Stock of one or more classes of the Company, except
to the extent that cash or other value is involved in such exchange. Moreover,
nothing in this



--------------------------------------------------------------------------------

8

 

Paragraph 6B shall prevent any Subsidiary from making any Restricted Payments to
the Company or to any other Related Party that directly owns Stock of such
Subsidiary. The term “equity” as used in this Paragraph 6B shall include the
Company’s common stock, preferred stock, if any, other equity certificates, and
notified equity accounts of patrons.”

 

19. Paragraph 6C. Paragraph 6C is hereby modified and amended by deleting clause
(v) in its entirety and substituting the following in lieu thereof:

 

“(v) Reserved.”

 

20. Paragraph 6D. Paragraph 6D is hereby modified and amended by deleting
clauses (xv), (xvi) and (xvii) in their entirety and substituting the following
in lieu thereof:

 

“(xv) Reserved;

 

(xvi) have increases in existing investments arising from non-cash notified
equity or other equity methods of accounting for equity increases which are
non-cash;

 

(xvii) make or permit to remain outstanding investments in any money market fund
that invests only in investments described in subsections (iii), (iv), (v),
(vi), (vii), or (viii) of this Paragraph 6D; and

 

(xviii) if such Subsidiary is a party to the Subsidiary Guaranty Agreement,
guarantee the obligations of the Company under the Senior Unsecured Notes.”

 

21. Paragraph 6F. Paragraph 6F is hereby modified and amended by deleting
clauses (i), (ii), (iii) and (iv) in their entirety and substituting the
following in lieu thereof:

 

“(i) any Subsidiary may merge with (a) the Company, provided that the Company
shall be the continuing or surviving corporation, unless such merger is in
connection with a Permitted Conversion Transaction, in which case such
Subsidiary may be the surviving corporation so long as at the time of the
completion of such Permitted Conversion Transaction (1) such Subsidiary assumes
all of the obligations of the Company under the Notes and the other Related
Documents in form and substance acceptable to the Noteholders, (2) such
Subsidiary executes and delivers to the Noteholders the Security Agreement and
such other agreements, instruments and documents requested by the Noteholders,
including, without limitation, Uniform Commercial Code financing statements and
title insurance policies, in form and substance satisfactory to the Noteholders,
and (3) an opinion of counsel, acceptable to the Noteholders, is delivered to
each Noteholder confirming the due organization of such Subsidiary, the
enforceability of the agreements, instruments and documents described in clause
(2) above, and such other matters as the Noteholders may reasonably request, or
(b) any one or more other Subsidiaries provided that if any Related Party is
party to such merger, a Related party shall be the continuing or surviving
corporation;



--------------------------------------------------------------------------------

9

 

(ii) any Subsidiary may sell, lease or otherwise dispose of any of its assets to
the Company or another Related Party; and

 

(iii) any Subsidiary may sell or otherwise dispose of all or substantially all
of its assets subject to the conditions specified in paragraph 6E with respect
to a sale of the Stock of such Subsidiary; and

 

(iv) the Company may sell or otherwise dispose of its interests in Agratech
Seeds Inc., a Georgia corporation, provided, that (x) the net proceeds of any
such sale or other disposition, if any, are contributed to the Company, or (y)
such sale or disposition results in favorable federal tax treatment, or a
federal tax deduction pursuant to Section 170 of the Code.”

 

22. Paragraph 6G. Paragraph 6G is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“6G. Sale and Lease-Back. The Company shall not, and shall not permit any
Subsidiary to, enter into any arrangement, with any Person or under which such
other Person is a party, providing for the leasing by the Company or any
Subsidiary of real or personal property, used by the Company or any Subsidiary
in the operations of the Company or any Subsidiary, that has been or is sold or
transferred by the Company or any Subsidiary to any other Person to whom funds
have been or are to be advanced by such other Person on the security of such
rental obligations of the Company or such Subsidiary except to the extent that
the total amount of such arrangements involve, at any one time, assets or
property that constitute an amount equal to or less than ten percent (10%) of
Consolidated Capital Assets; provided, however, that the Company shall not and
shall not permit any Subsidiary to enter into any sale and leaseback transaction
with respect to 244 Perimeter Center Parkway, Atlanta, Georgia, unless the
Company certifies to the Noteholders that the obligations under the Notes and
under the other Related Documents constitute “Senior Indebtedness” under the
Senior Unsecured Note Indenture at the time of such sale and leaseback
transaction and at all times thereafter.”

 

23. Paragraph 6K. Paragraph 6K is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“6K. Capital Expenditures. The Company and its Subsidiaries shall not, on a
consolidated basis, directly or indirectly, make Capital Expenditures in excess
of the lesser of (a) for the fiscal year ending (i) 2004, $75,000,000, (ii)
2005, $75,000,000 plus the Capital Expenditure Carry Forward Amount, if any,
(iii) 2006, $75,000,000 plus the Capital Expenditure Carry Forward Amount, if
any and (iv) 2007 and each fiscal year thereafter, $75,000,000 plus the Capital
Expenditure Carry Forward Amount, if any, and (b) the aggregate amount of
Capital Expenditures permitted for such fiscal year pursuant to Section 4.14 of
the Senior Unsecured Note Indenture.”



--------------------------------------------------------------------------------

10

 

24. Paragraph 6L. Paragraph 6L is hereby modified and amended by deleting
clauses (iv), (v), (vi), (vii) and (viii) in their entirety and substituting the
following in lieu thereof:

 

“(iv) Indebtedness for Money Borrowed in existence on the date hereof, and set
forth on Schedule 6L;

 

(v) Subordinated Debt;

 

(vi) unsecured Indebtedness for Money Borrowed owing by any Related Party to any
other Related Party;

 

(vii) reimbursement obligations under letters of credit issued by any of the
lenders under the Bank Agreement, provided that the aggregate principal amount
of such reimbursement obligations does not exceed $25,000,000 at any one time
(exclusive of Letters of Credit issued under the Bank Agreement); and

 

(viii) Indebtedness for Money Borrowed existing under the Senior Unsecured Notes
in a principal amount not exceeding $200,000,000 plus interest and fees related
thereto.”

 

25. Paragraph 6M. Paragraph 6M is hereby modified and amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“6M. Transaction with Affiliates. The Company shall not, and shall not permit
any Subsidiary to, enter into or be a party to any transaction or arrangement
with any Affiliate (including, without limitation, the purchase from, sale to or
exchange of property with, or the rendering of any service by or for, any
Affiliate), except (i) in the ordinary course of and pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person other than
an Affiliate, or (ii) transactions between Related Parties.”

 

26. Paragraphs 6P, 6Q and 6R. Paragraph 6 is hereby modified and amended by
adding the following paragraphs 6P, 6Q and 6R at the end thereto:

 

“6P. Amendments. The Company shall not enter into any amendment or waiver of the
Senior Unsecured Note Documents without the prior written consent of the
Noteholders, which consent shall not be unreasonably withheld.”

 

“6Q. Anti-Terrorism Laws. Neither the Company nor any Affiliate of the Company
or agent of the Company shall: (a) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (b) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224; or (c) engage in on conspire to engage in



--------------------------------------------------------------------------------

11

 

any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224 or the USA Patriot Act. The Company shall deliver to the
Noteholders any certification or other evidence requested from time to time by
the Noteholders confirming the Company’s compliance with this paragraph 6Q.”

 

“6R. Prepayments of Indebtedness for Money Borrowed. The Company shall not, and
shall not permit any Subsidiary to, withdraw or transfer any funds on deposit in
the Pledged Deposit Account except (a) as may be required to pay service charges
incurred in the ordinary course by the depository institution at which the
Pledged Deposit Account is maintained, (b) so long as there is no Default or
Event of Default occurring or continuing, to make scheduled payments of
Indebtedness for Money Borrowed under the Notes, the CoBank Agreements (as
defined in the Intercreditor Agreement) or the Bank Agreement, or any
combination thereof, as elected by the Company, (c) to withdraw accrued interest
credited to such account, to the extent permitted by the Senior Unsecured Note
Indenture, or (d) with the prior written consent of the Required Secured Parties
(as defined in the Intercreditor Agreement).”

 

27. Paragraph 7A. Paragraph 7A is hereby modified and amended by deleting clause
(v) in its entirety and substituting the following in lieu thereof:

 

“(v) the Company fails to perform or observe any agreement contained in
paragraphs 5A, 5E, 5F, 5I, 5K, 5L or 6; or”

 

28. Paragraph 10. (a) Paragraph 10 is hereby modified and amended by inserting
the following definitions in appropriate alphabetical order thereto (and
deleting any existing definitions of any of the following in their respective
entirety):

 

“Affiliate” shall mean, with respect to any Person, a Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the securities having ordinary voting power for the
election of directors of such Person or (ii) to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Bank Agreement” shall mean that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof among the Company, various banks, lending
institutions and institutional investors party thereto, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as Agent,
and the other agents party thereto, as it may be amended, modified or
supplemented in a manner acceptable to Prudential.



--------------------------------------------------------------------------------

12

 

“Blocked Person” shall mean (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (iii) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; (iv) a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order No.
13224; (v) a Person or entity that is named as a “specially designated national”
on the most current list published by OFAC as its official website or any
replacement website or other replacement official publication of such list; or
(v) a Person or entity who is affiliated with a Person or entity listed above in
clauses (i) - (iv).

 

“Capital Expenditure Carry Forward Amount” shall mean, to the extent positive,
for any fiscal year, a carry forward amount equal to $75,000,000 less the
aggregate amount of Capital Expenditures made pursuant to paragraph 6K in the
immediately preceding Fiscal Year.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause (a)
such person shall be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of the Company (for the
purposes of his clause (a), any person shall be deemed to beneficially own any
Voting Stock of an entity (the “specified entity”) held by any other entity (the
“parent entity”), if such other person is the beneficial owner (as defined in
this clause (a)), directly or indirectly, of more than 35% of the voting power
of the Voting Stock of such parent entity);

 

(b) at any time after the Conversion Date, individuals who on the Conversion
Data constituted the Board of Directors (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
shareholders of the Company was approved by a vote of the majority of the
directors of the Company then still in office who were either directors on the
Conversion Date or whose election or nomination for election was previously so
approved) of the Company cease for any reason to constitute a majority of the
Board of Directors of the Company then in office;

 

(c) the adoption of a plan relating to the liquidation or dissolution of the
Company;



--------------------------------------------------------------------------------

13

 

(d) the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company, or the sale of all or
substantially all the assets of the Company (determined on a consolidated basis)
to another Person other than a transaction following which (i) in the case of a
merger or consolidation transaction, such transaction is otherwise permitted
hereunder and holders of securities that represented 100% of the Voting Stock of
the Company immediately prior to such transaction (or other securities into
which such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least a majority of the voting power
of the Voting Stock of the surviving Person in such merger or consolidation
transaction immediately after such transaction and in substantially the same
proportion as before the transaction and (ii) in the case of a sale of assets
transaction, such transaction is otherwise permitted hereunder and each
transferee becomes a Related Party and a Subsidiary of the transferor of such
assets; or

 

(e) any “Change of Control” (as defined in the Senior Unsecured Note Indenture)
under the Senior Unsecured Note Documents.

 

“Conversion Date” shall mean the date on which the Company consummates a
transaction (or series of transactions) pursuant to which the status of the
Company is changed to a for-profit corporation and the Company ceases to have
the status of a cooperative under Subchapter T of the Code.

 

“Environmental Laws” shall mean all federal, state, local and foreign statutes
and codes or regulations, rules or ordinances issued, promulgated, or approved
thereunder, now or hereafter in effect (including, without limitation, those
with respect to asbestos or asbestos containing material or exposure to asbestos
or asbestos containing material), relating to pollution or protection of the
environment and relating to public health and safety, relating to (i) emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial toxic or hazardous constituents, substances or wastes,
including, without limitation, any Hazardous Substances, petroleum, including
crude oil or any fraction thereof, any petroleum product or other waste,
chemicals or substances regulated by any Environmental Law into the environment
(including, without limitation, ambient air, surface water, ground water, land
surface or subsurface strata), or (ii) the manufacture, processing,
distribution, use, generation, treatment, storage, disposal, transport or
handling of any Hazardous Substances, petroleum, including crude oil or any
fraction thereof, any petroleum product or other waste, chemicals or substances
regulated by any Environmental Law, or (iii) underground storage tanks and
related piping, and emissions, discharges and releases or threatened releases
therefrom, such Environmental Laws to include, without limitation, (i) the Clean
Air Act (42 U.S.C. § 7401 et seq.), (ii) the Clean Water Act (33 U.S.C. § 1251
et seq.), (iii) the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), (iv) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and (v)
the Comprehensive Environmental Response Compensation and Liability Act, as
amended by the Superfund Amendments and Reauthorization Act (42 U.S.C. § 9601 et
seq.).



--------------------------------------------------------------------------------

14

 

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Intangible Assets” of a person, shall mean the non-current, non-physical assets
of such Person that entitle such Person to certain legal rights or competitive
advantages, and shall include copyrights, trademarks, tradenames and other
intellectual property, franchises, goodwill (to the extent positive),
organizational costs, licenses and permits and in connection with the Company,
shall include the SSC Securities but shall exclude any accrual, reserve or entry
for deferred pension obligations in an aggregate amount not to exceed $
15,000,000 at any time.

 

“Intercreditor Agreement” shall mean that certain Third Amended and Restated
Intercreditor Agreement dated as of even date herewith among the Company, the
Secured Parties (as defined in the Security Agreement), and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch,
as Agent for the lenders under the Bank Agreement and as collateral agent, as
amended, modified, supplemented or restated from time to time in accordance with
its terms.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Permitted Conversion Transaction” shall mean any transaction (or series of
related transactions) the sole purpose of which is to change the status of the
Company to a for-profit corporation organized under the laws of a state of the
United States; provided, however, that (a) immediately prior to and after giving
effect to such transaction (or series or related transactions), no Event of
Default shall have occurred and be continuing, (b) after giving effect to such
transaction (or series of related transactions), 100% of the issued and
outstanding shares of capital stock of the Company will be held by Persons who
were holders of written notices of allocation immediately prior to such
transaction (or series of related transactions) and (c) such transaction (or
series of related transactions) is approved by the requisite percentage of the
members of the Company under Georgia law.

 

“Related Party” shall mean the Company and each wholly-owned Subsidiary of the
Company whose Stock is pledged to the Collateral Agent pursuant to the Security
Agreement (or a supplement thereto), and that has executed and delivered the
Security Agreement (or a supplement thereto), and the Subsidiary Guaranty
Agreement (or a supplement thereto) to Prudential, together with all applicable
financing statements required under the Uniform Commercial Code, and such
opinions of counsel and other documents as may be reasonably required by
prudential; provided, however, that GK Insurance Company, a Vermont corporation,
shall not be a Related Party.



--------------------------------------------------------------------------------

15

 

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

 

“Security Agreement” shall mean that certain Third Amended and Restated Security
Agreement dated as of even date herewith executed by the Company and certain of
its Subsidiaries in favor of the Collateral Agent for the benefit of the Secured
Parties (as defined therein), in form and substance satisfactory to the holders
of the Notes, as originally executed or as from time to time supplemented,
amended, restated, renewed, extended or otherwise modified.

 

“Senior Unsecured Note Documents” means, collectively, the Senior Unsecured Note
Indenture, the Senior Unsecured Notes and such other documents (in form and
substance satisfactory to the Noteholders) executed by the Company in connection
therewith.

 

“Senior Unsecured Note Indenture” means that certain Indenture with respect to
the issuance of the Senior Unsecured Notes, dated as of March 10, 2004, between
the Company and U.S. Bank, National Association, as trustee, in form and
substance satisfactory to the Noteholders.

 

“Senior Unsecured Notes” shall mean those certain 10.25% Senior Notes in the
principal amount of $200,000,000 due March 15, 2014, issued pursuant to the
Senior Unsecured Note Indenture.

 

“Total Debt” shall mean, as to any Person, and include without duplication:

 

(i) all Indebtedness for Money Borrowed, including, without limitation, purchase
money mortgages, Capital Leases, any asset securitization programs that are not
non-recourse, conditional sales contracts and similar title retention debt
instruments (including any current maturities of such indebtedness), which under
GAAP is shown on the balance sheet as a liability (but excluding reserves for
deferred income taxes and other reserves to the extent such reserves do not
constitute an obligation); and

 

(ii) Guarantees, endorsements (other than endorsements of negotiable instruments
for collection in the ordinary course of business) and other contingent
liabilities (whether direct or indirect) in connection with the obligations,
Stock or dividends of any other Person; and

 

(iii) obligations under any other contract in connection with any borrowing
which, in effect, is substantially equivalent to a guarantee; and



--------------------------------------------------------------------------------

16

 

(iv) obligations with respect to any redeemable preferred Stock which is
required or scheduled to be redeemed within one year from the date of
calculation.

 

Any obligation secured by a Lien on, or payable out of the proceeds of
production from, property of the Company or any Subsidiary shall be deemed to be
Total Debt of the Company or such Subsidiary even though such obligation shall
not be assumed by the Company or such Subsidiary.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

 

“Voting Stock” shall mean, with respect to any Person, the capital stock,
cooperative membership interests or accounts or other equity interests having
ordinary voting power for the election of directors of such Person.

 

(b) Paragraph 10 is hereby further modified and amended by deleting the
definitions of “Bridge Credit Agreement”, “CoBank Additional Debt”, “Debt
Repurchase Agreement”, “Repurchase Release Date” and “Young Pecan” therefrom in
their entirety.

 

B. Conditions of Effectiveness. Upon satisfaction of the following, the
effective date of this Amendment shall be March 10, 2004. This Amendment shall
become effective when, and only when,

 

1. Prudential shall have received all of the following documents, each (unless
otherwise indicated) being dated the date hereof, in form and substance
satisfactory to the Noteholders:

 

(a) executed originals of this Amendment;

 

(b) executed originals of the Supplement to Subsidiary Guaranty Agreement and
Supplement to Contribution Agreement for Agvestments, Inc. and AgraTech Seeds,
Inc.;

 

(c) executed originals of the amended and restated Series B Exchange Notes and
the amended and restated Series C Exchange Notes, each in the form attached
hereto as Exhibit A;

 

(d) a certified copy of the Bank Agreement (as defined herein), together with
evidence satisfactory to Prudential that the Bank Agreement has been duly
executed, delivered and has taken effect, and all conditions precedents thereto
have been satisfied

 

(e) true and correct copies of the Senior Unsecured Note Documents (as defined
herein), duly executed by all parties thereto, in form and substance
satisfactory to Prudential, and evidence that (i) the aggregate principal amount
of the issued Senior Unsecured Notes (as defined herein) is at least
$200,000,000,(ii) the Senior Unsecured Note Documents are in full force and
effect and (iii) the Company has received the net proceeds of the Senior
Unsecured Notes;



--------------------------------------------------------------------------------

17

 

(f) a true and correct copy of the Security Agreement (as defined herein), duly
executed by all parties thereto;

 

(g) executed originals of the Intercreditor Agreement (as defined herein);

 

(h) a favorable written opinion from (i) Alston & Bird LLP, special counsel for
the Company and each other Related Party, dated as of and delivered on the date
of execution of this Amendment, satisfactory to Prudential, and (ii) J. David
Dyson, Esq., General Counsel, Vice President, and Secretary of the Company,
dated as of and delivered on the date of execution of this Amendment,
satisfactory to the Prudential;

 

(i) for each of the Related Parties (i) a copy of its organizational papers,
certified as true and correct by the Secretary of State of the state of its
incorporation. (ii) certificates from the Secretaries of State of those states
in which it is legally required to qualify to transact business as a foreign
corporation, certifying its good standing as a corporation in such states, and
(iii) a copy of its bylaws and the resolutions passed by its Board of Directors
authorizing its execution and delivery of and the performance of the obligations
under this Amendment, each certified by its Secretary or Assistant Secretary, on
behalf of and under its seal, to be true and correct;

 

(j) a certificate of insurance in a form satisfactory to Prudential which
provides a listing of all the Company’s insurance policies and the amount of
coverage provided thereby;

 

(k) a “date-down certificate” for each ALTA mortgagee’s Policy of Title
Insurance previously delivered in connection with the Real Property Mortgages,
in form and substance acceptable to Prudential, together with a modification
agreement for each such Real Property Mortgage, in each case in form and
substance acceptable to Prudential; and

 

(l) a certified copy of that certain First Amended and Restated Credit
Agreement, dated as of January 29, 2003, between the Company and CoBank, ACB
(together with all amendments and modifications thereto, the “CoBank
Agreement”); together with evidence satisfactory to Prudential that the required
amendment to the CoBank Agreement has been duly executed, delivered and has
taken effect, and all conditions precedents thereto have been satisfied.

 

2. The Company shall have paid an amendment fee payable to Prudential in an
amount equal to $250,000 which fee shall be fully earned as of such date and
non-refundable when paid.

 

3. Except as previously disclosed to Prudential in writing, the representations
and warranties contained herein shall be true or and as of the date hereof, and
there shall exist on the date hereof no Event of Default or Default; there shall
exist no material adverse change in the financial condition, business operation
or prospects of the Company or its Subsidiaries since June 28, 2003; and the
Company shall have delivered to Prudential an Officer’s Certificate to such
effect.



--------------------------------------------------------------------------------

18

 

C. Representations and Warranties.

 

1. Except as previously disclosed to Prudential in writing, the Company hereby
repeats and confirms each of the representations and warranties made by it in
paragraph 8 of the Note Agreement, as amended hereby, as though made on and as
of the date hereof, with each reference therein to “this Agreement”, “hereof”,
“hereunder”, “thereof”, “thereunder” and words of like import being deemed to be
a reference to the Note Agreement as amended hereby.

 

2. The Company further represents and warrants as follows:

 

(a) (i) Neither the Company nor any Affiliate (as defined herein) of the Company
is in violation of any Anti-Terrorism Law (as defined herein) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

(ii) Neither the Company nor any Affiliate of the Company is a Blocked Person
(as defined herein):

 

(iii) Neither the Company nor any Affiliate of the Company (1) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person or (2) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.

 

(b) The execution, delivery and performance by the Company of this Amendment are
within its corporate powers, have been duly authorized by all necessary
corporate action and do not contravene (i) its charter or by-laws, (ii) law or
(iii) any legal or contractual restriction binding on or affecting the Company;
and such execution, delivery and performance do not or will not result in or
require the creation of any Lien upon or with respect to any of its properties.

 

(c) No governmental approval is required for the due execution, delivery and
performance by the Company of this Amendment, except for such governmental
approvals as have been duly obtained or made and which are in full force and
effect on the date hereof and not subject to appeal.

 

(d) This Amendment constitutes the legal, valid and binding obligations of the
Company enforceable against the Company in accordance with its terms.

 

(e) Except as provided below, there are no pending or threatened actions, suits
or proceedings affecting the Company or any of its Subsidiaries or the
properties of the Company or any of its Subsidiaries before any court,
governmental agency or arbitrator,



--------------------------------------------------------------------------------

19

 

that may, if adversely determined, materially adversely affect the financial
condition, properties, business, operations or prospects of the Company and it
Subsidiaries, considered as a whole, or affect the legality, validity or
enforceability of the Note Agreement, as amended by this Amendment. However, the
Company has been named as a defendant in the class action litigation described
in Exhibit B attached hereto. The Company will vigorously defend this lawsuit as
it believes the claims set forth therein have no merit.

 

D. Miscellaneous.

 

1. Reference to and Effect on the Note Agreement.

 

(a) Upon the effectiveness of this Amendment, on and after the date hereof each
reference in the Note Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Note Agreement, and each reference in any
other document to “the Note Agreement”, “thereunder”, “thereof” or words of like
import referring to the Note Agreement, shall mean and be a reference to the
Note Agreement, as amended hereby.

 

(b) Except as specifically amended and waived above, the Note Agreement, and all
other related documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any holder of a Note under
the Note Agreement or the Notes, nor constitute a waiver of any provision of any
of the foregoing.

 

2. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses incurred by Noteholder in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel. The Company further agrees to pay on
demand all costs and expenses, if any (including, without limitation, reasonable
counsel fees and expenses of counsel), incurred by any holder of a Note in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Amendment.

 

3. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.

 

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5. Estoppel. To induce Prudential to enter into this Amendment, the Company
hereby acknowledges and agrees that, as of the date hereof, there exists no
right of offset, defense or counterclaim in favor or the Company against any
holder of the Notes with respect to the obligations of the Company to any such
holder, either with or without giving effect to this Amendment.



--------------------------------------------------------------------------------

20

 

6. Related Documents. This Amendment shall be deemed to be a Related Document
for all purposes.

 

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GOLD KIST INC.

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

   

Stephen O. West

   

Treasurer

THE PRUDENTIAL INSURANCE

      COMPANY OF AMERICA

By:

 

/s/ Billy Greer

--------------------------------------------------------------------------------

   

Name: Billy Greer

   

Title: Vice President

THE PRUDENTIAL INSURANCE

      COMPANY OF AMERICA, as asset

       manager for Gateway Recovery Trust

By:

 

/s/ Gwendolyn Foster

--------------------------------------------------------------------------------

   

Name: Gwendolyn Foster

   

Title: Vice President



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

 

We, the undersigned, each as a Guarantor pursuant to that certain Amended and
Restated Subsidiary Guaranty dated as of the 27th day of September, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), hereby each (a) acknowledge receipt of a copy of the foregoing
Fourth Amendment to Note Agreement, and (b) acknowledge, consent and agree that
(i) the Guaranty remains in full force and effect, and (ii) the execution and
delivery of the foregoing Fourth Amendment to Note Agreement and any and all
documents executed in connection therewith shall not alter, amend, reduce or
modify our respective obligations and liabilities under the Guaranty.

 

AGRATRADE FINANCING, INC.

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

    Title:

 

Treasurer

--------------------------------------------------------------------------------

CROSS EQUIPMENT COMPANY, INC.

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

    Title:

 

Treasurer

--------------------------------------------------------------------------------

GK FINANCE CORPORATION

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

    Title:

 

Vice President

--------------------------------------------------------------------------------

 

(GUARANTOR SIGNATURES CONTINUE ON NEXT PAGE)



--------------------------------------------------------------------------------

GK PEANUTS, INC.

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

    Title:

 

Treasurer

--------------------------------------------------------------------------------

GK PECANS, INC.

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

    Title:

 

Treasurer

--------------------------------------------------------------------------------

LUKER INC.

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

    Title:

 

Treasurer

--------------------------------------------------------------------------------

AGRATECH SEEDS INC.

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

    Title:

 

Treasurer

--------------------------------------------------------------------------------

AGVESTMENTS, INC.

By:

 

/s/ Stephen O. West

--------------------------------------------------------------------------------

    Title:

 

Treasurer

--------------------------------------------------------------------------------